Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 02/09/2021, the Examiner acknowledges the following:
Claims 1 – 20 were not amended.
A Terminal Disclaimer was filed by Applicant on 02/09/2021 and the previous Non-statutory Double Patent rejection is withdrawn by the Examiner.
Currently, claims 1 – 20 are pending and they are being examined on the merits.
Terminal Disclaimer
3.	 A Terminal Disclaimer to overcome the Double Patent rejection of claims 1 – 20 was filed by Applicant on 02/09/2021 and it was approved on 02/09/2021.


Allowable Subject Matter
4.	Claims 1 – 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
	A multi-exposure imaging system (Peng – US 2015/0312464 A1), comprising: a long exposure image sensor for capturing a long exposure image based on a long exposure from a scene; a short exposure image sensor for capturing a short exposure image based on a short exposure from the scene; an exposure ratio calculator for obtaining an exposure ratio of the long exposure to the short exposure; and a flicker gain detector for generating a long accumulated value by accumulating pixel values of a portion of the long exposure image, for generating a short accumulated value by accumulating pixel values of a portion of the short exposure image corresponding to the portion of the long exposure image, and for generating a flicker gain according to the long accumulated value, the short accumulated value and the exposure ratio; however, it fails to teach or to suggest the use of an angular rate sensor to determine/measure an angular rate measurement in the capturing process. Furthermore, the prior art of record teaches an image stabilization system (Bourgain – US 8,111,294 B2, from IDS) wherein gyrometric measurements are performed as to determine the motion of a camera and for determining approximate shifts undergone between the successive images by using the gyrometric measurements with a gyro or angular rate sensor;  determining fine shifts undergone between the successive images by using the approximate shifts and the image stream;  evaluating the fine shifts, integrating an auto-evaluation method aimed at estimating reliability of the image processing and the reliability of the image processing  
	Even though, Peng, Bourgain and Ishi teach some features of the current invention such as capturing images with a long exposure and a short exposure as Peng or an image stabilization system that uses the measurements of a gyro or angular rate sensor to detect the camera motion as Bourgain or a blur correction device that generates blur information 
	Regarding claim 1, the combination of Peng, Bourgain and Ishi, fails to explicitly disclose “A method comprising: receiving a short exposure image that was captured using an image sensor; receiving a long exposure image that was captured using the image sensor, wherein the long exposure image was captured with a longer exposure time than the short exposure image; receiving an angular rate measurement captured using an angular rate sensor during exposure of the long exposure image; selecting, based on the angular rate measurement, whether to use an image portion of the short exposure image or the long exposure image; and determining the image portion of an output image based on the image portion of the selected image”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 – 6: Claims 2 – 6 depend directly or indirectly to claim 1 and they require the same limitations of claim 1 which are allowable over the prior art of record. Therefore, claims 2 – 6 are allowed under the same rationale as claim 1.
A system comprising: an image sensor configured to capture images; an angular rate sensor that is configured to measure changes in orientation of the image sensor; and a processing apparatus configured to: receive a short exposure image that was captured using the image sensor; receive a long exposure image that was captured using the image sensor, wherein the long exposure image was captured with a longer exposure time than the short exposure image; receive an angular rate measurement captured using the angular rate sensor during exposure of the long exposure image; determine, based on the angular rate measurement, whether to apply high dynamic range processing to an image portion of the short exposure image and the long exposure image; and responsive to a determination to apply high dynamic range processing to the image portion, apply high dynamic range processing to combine the image portion of the short exposure image with the image portion of the long exposure image based on pixel values in the image portion of the long exposure image”. Therefore, as discussed above, claim 7 is allowable over the prior art of record.
In regards to claims 8 – 14: Claims 8 – 14 depend directly or indirectly to claim 7 and they require the same limitations of claim 7 which are allowable over the prior art of record. Therefore, claims 8 – 14 are allowed under the same rationale as claim 7.
Regarding claim 15, the combination of Peng, Bourgain and Ishi, fails to explicitly disclose “A method comprising: receiving a short exposure image that was captured using an image sensor; U.S. Patent Application Serial No. 16/813,016Page 5 of 8 Reply responsive to Office Action dated November 10, 2020 Reply dated: February 9, 2021 receiving a long exposure image that was captured using the image sensor, wherein the long exposure image was captured with a longer exposure time than the short exposure image; receiving an angular rate measurement captured using an angular rate sensor during exposure of the long exposure image; and determining, based on the angular rate measurement, whether to apply high dynamic range processing to an image portion of the short exposure image and the long exposure image”. Therefore, as discussed above, claim 15 is allowable over the prior arty of record.
In regards to claims 16 – 20: Claims 16 – 20 depend directly or indirectly to claim 15 and they require the same limitations of claim 15 which are allowable over the prior art of record. Therefore, claims 16 – 20 are allowed under the same rationale as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. B. Douady et al., US 10,721,412 B2 – it teaches a method comprising: receiving a short exposure image that was captured using an image sensor; receiving an additional image that was captured using the image sensor; determining a long exposure image based on pixel values of the short exposure image and pixel values of the additional image; applying high dynamic range processing to the short exposure image and the long exposure image to obtain an output image with a larger dynamic range than the short exposure image; and transmitting, storing, or displaying an image based on the output image, in which determining the long exposure image comprises: adding the short exposure image to the 
2. T. Vogelsang et al., US 2018/0124343 A1 – it teaches an imaging system for high dynamic range image reconstruction including an imaging system having an image sensor device, the imaging system comprising: circuitry to generate a plurality of subframes of image data corresponding to respective portions of an exposure interval; and circuitry to select one of at least two data output formats in which data representative of the plurality of subframes of image data is to be output from the image sensor device depending at least in part on whether the exposure interval exceeds one or more exposure time thresholds, the at least two data output formats, including: a first data output format in which each of the subframes of image data is output in its entirety from the image sensor device; and a second data output format in which a logical combination of at least two of the subframes of image data is output from the image sensor device instead of the at least two of the subframes of image data such that the total volume of image data output from the image sensor device is reduced relative to the first data output format.
3. Y. Peng, US 2015/0312464 A1 – it teaches a multi-exposure imaging system, comprising: a long exposure image sensor for capturing a long exposure image based on a long exposure from a scene; a short exposure image sensor for capturing a short exposure image based on a short exposure from the scene; an exposure ratio calculator for obtaining an exposure ratio of the long exposure to the short exposure; and a flicker gain detector for generating a long accumulated value by accumulating pixel values of a portion of the long exposure image, for generating a short accumulated value by 

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697